—In an action to recover damages for. personal injuries based upon medical malpractice, the defendant Tharakaram Ravishankar appeals from an order of the Supreme Court, Nassau County (Burke, J.), dated December 16, 1998, which denied his motion for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed, with costs.
An issue of fact exists as to whether the appellant, who was initially used by the plaintiffs treating physicians as a consulting physician, undertook to treat the plaintiff, thereby creating a physician-patient relationship (see, Bienz v Central Suffolk Hosp., 163 AD2d 269). Furthermore, assuming the existence of a physician-patient relationship, there are issues of fact as to whether any care provided by the appellant to the plaintiff departed from good and accepted medical practice, and as to whether any such departure was a proximate cause of the plaintiffs injuries. Therefore, the Supreme Court properly denied the appellant’s motion for summary judgment dismissing the complaint insofar as asserted against him (see, McDonnell v Chelsea Mfrs., 259 AD2d 674). O’Brien, J. P., Santucci, Florio and Smith, JJ., concur.